The prosecution was commenced by affidavit made by Alsba Gilmore before L.J. Salter, a justice of the peace, charging that she was a single woman, the mother of a bastard child, and that the defendant (appellant) was the father of the child. Upon hearing the defendant was held in bond to the circuit court, and there tried, and found by a jury to be the father of the bastard child. Defendant was required to give the statutory bond as provided by section 6376, Code 1907.
The burden is upon the state to reasonably satisfy the jury by the evidence that the acts of illicit intercourse by the defendant occurred about the probable date of conception. Evidence of the prosecutrix that she was a single woman, that the defendant had sexual intercourse with her 10 or 12 times, but that she could not fix the dates or places, and that he was the only man who had intercourse with her, and that he was the father of the bastard child which was born in Covington county, justified the court in submitting to the jury for its determination the question as to whether or not the defendant was the father of the bastard child.
The court did not err in allowing the questions, "You had sexual intercourse with him prior to the birth of that child?" and "That intercourse took place in Covington county?"
It was competent for the state to make profert of the bastard child before the jury to show its resemblance to the putative father. Kelly v. State, 133 Ala. 195, 32 So. 56, 91 Am. St. Rep. 25; Brantley v. State, 11 Ala. App. 144, 65 So. 678. The showing offered by the defendant for the witness, Mrs. Clara King, was that prosecutrix asked her during June, 1922, to go with her (prosecutrix) and two boys to the woods. The evidence offered failed to show that prosecutrix went to the woods with the boys, or associated intimately with any man or men at that time, and was therefore immaterial to any issue in the case, and the court did not err in sustaining objection to it.
her The affidavit is signed "ALSBa X Gilmore." The proof was that mark the name of the prosecutrix was Alsba Gilmore. There was no variance in the allegata and probata. Ward v. State, 28 Ala. 53, 1 Mayf. Dig. par. 3, p. 855.
There was a conflict in the evidence, there was ample evidence to justify the jury in finding the issue in favor of the state, and it was not error to refuse the general affirmative charge for the defendant.
The judgment of the circuit court is affirmed.
Affirmed.
                              On Rehearing.
The prosecutrix testified that the defendant was the father of the bastard child, and that he had intercourse with her in Covington county before the birth of the child. The statement that the defendant was the father of the child was sufficient, if believed by the jury, to show the acts of intercourse referred to occurred within the period of gestation.
The application for rehearing is overruled.